Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 7, 9 – 20, and 24 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a method for estimating Multiple Input Multiple Output (MIMO) channel state information for a radio link between a first radio node comprising a number N,                         
                            N
                            ≥
                            2
                        
                    , of receiving antenna ports (Ri, i=1, ...N) and a second radio node comprising a number M, M ≥ 2, of transmitting antenna ports (Ti, i =1, ...M), the method comprises the steps of: obtaining partial channel state information from a reference signal transmitted by a number X, 1 ≤ X< M, of said transmitting antenna ports (Ti=1,2,…x ) and received by all of said receiving antenna ports (Ri), said partial channel state information providing a measure for N x X propagation channels between all of said receiving antenna ports (Ri) and said transmitting antenna ports (Ti=1,2...x); and estimating MIMO channel state information for all N x M propagation channels between said receiving antenna ports (Ri) and said transmitting antenna ports (Ti=1, 2...x) based on: at least one measure assignment model that assign measures to the propagation channels between all of said receiving antenna ports (Ri) and the remaining number of transmitting antenna ports (Ti≠1, 2...x) that did not transmit said reference signal, and said obtained partial channel state information as claimed in independent claim 1 and similarly claimed in independent claims 9, 11, and 24. Therefore, claims 1 – 7, 9 – 20, and 24 are novel and non-obvious over prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633